July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    GEOFFREY S. LANCASTER, Appellant

NO. 14-17-00246-CV                      V.

DANIEL VERDIN, INDIVIDUALLY AND D/B/A VERDE DESIGN + BUILD,
                           Appellee
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on February 28, 2017. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Geoffrey S. Lancaster.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.